IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-65,013-02 AND WR-65,013-03


EX PARTE PEDRO GARCIA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1996CR3466 IN THE 399TH JUDICIAL DISTRICT COURT
FROM BEXAR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to thirty-five years' imprisonment.  His conviction was affirmed on direct
appeal.  Garcia v. State, No. 04-02-00476-CR (Tex. App. - San Antonio, October 29, 2003).
	On July 26, 1006, this Court denied Applicant's first habeas application, in which he alleged
that he was denied the opportunity to petition this Court for discretionary review.  Applicant filed
a second habeas application, which this Court dismissed as a subsequent application on March 11,
2009.  The dismissal of Applicant's second application was erroneous, as Applicant's first
application did not challenge the merits of his conviction.  See Ex parte McPherson, 32 S.W.3d 860 
(Tex. Crim. App. 2000).  On September 2, 2010, this Court received Applicant's third application,
which raises a single ground for review.  Because Applicant's second application was erroneously
dismissed, this Court has reconsidered the second application on its own motion, and has determined
that Applicant's grounds for review are without merit and should be denied.  In addition, this Court
has reviewed Applicant's third application, and determined that his ground for review in that
application is also without merit.  Therefore, we deny relief on both applications.
 

Filed: September 29, 2010
Do not publish